NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 20-3283
                                       __________

                         JOSE EDUARDO LOPEZ-SANCHEZ,
                                             Petitioner

                                             v.

         ATTORNEY GENERAL OF THE UNITED STATES OF AMERICA
                 ____________________________________

                        On Petition for Review of an Order of the
                             Board of Immigration Appeals
                             (Agency No. A216-647-080)
                           Immigration Judge: Jack H. Weil
                       ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                    May 19, 2021

            CHAGARES, Chief Judge, PHIPPS and COWEN, Circuit Judges

                              (Opinion filed: April 1, 2022)
                                     ___________

                                       OPINION *
                                      ___________

PER CURIAM

       Jose Eduardo Lopez-Sanchez, proceeding pro se, petitions for review of a decision

of the Board of Immigration Appeals (“BIA”) dismissing his appeal of a decision of an


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
Immigration Judge (“IJ”) denying his applications for relief from removal. For the

reasons that follow, we will deny the petition for review.

       Lopez-Sanchez is a native and citizen of Mexico. He entered the United States in

2012 at the age of seventeen. In 2020, the Department of Homeland Security issued a

notice to appear charging that he was removable for being present in the United States

without having been admitted or paroled. Through counsel, Lopez-Sanchez conceded

that he was removable and applied for asylum, withholding of removal, and relief under

the Convention Against Torture.

       At his hearing, Lopez-Sanchez testified that in 2011 he attended a party in the

community where his uncle lived, which was about a half hour drive from his own home

in Guanajuato, Mexico. After his uncle had an altercation with someone at the party,

Lopez-Sanchez and his uncle left. As they were driving, they saw two cars blocking the

road. Lopez-Sanchez’s uncle told Lopez-Sanchez to run and hide. Lopez-Sanchez ran,

heard bullets ricocheting in his direction, and saw the shooters from afar. His uncle ran

the opposite way. Lopez-Sanchez stated that the shooting was probably related to the

altercation, but he did not know who that involved.

       Lopez-Sanchez never spoke to his uncle again. Three days after the incident, his

father arranged to send him to the United States. Before Lopez-Sanchez left, his father

told him that vehicles were driving by their home. No one threatened or harmed Lopez-

Sanchez’s parents or siblings after he left. Lopez-Sanchez, however, was unable to enter

the United States. He then lived with his sister in Michoacan, Mexico, where he stayed



                                             2
inside and was not threatened or harmed. He learned then that his uncle was involved in

organized crime. In 2012, Lopez-Sanchez entered the United States without inspection.

       Lopez-Sanchez also testified that in December 2019 the Jalisco New Generation

Cartel kidnapped and killed his uncle, who belonged to the rival Santa Rosa Cartel. His

uncle’s body was dismembered, and photographs were posted on Facebook. The Jalisco

Cartel left a note with the body that included a list of persons that the group planned to

harm. Lopez-Sanchez did not know the persons on the list and his name was not on it.

       Lopez-Sanchez stated that his uncle was like a second father to him, that they

spent a lot of time together, and that persons in the community viewed them as family.

He did not know if anyone had harmed his uncle’s children or his aunt. Lopez-Sanchez

feared that the gang members who killed his uncle might have gotten his name from his

uncle and that they will come for him if he is removed.

       The IJ found Lopez-Sanchez credible but ruled that he had failed to prove that he

has a well-founded fear of persecution on account of a protected ground, as required for

asylum, or meet the higher burden of proof required for withholding of removal. The IJ

stated that Lopez-Sanchez had never been threatened or harmed in Mexico aside from the

2011 incident when his uncle appears to have been the target, and that Lopez-Sanchez did

not know who was involved in that incident. The IJ found no evidence showing that the

2011 incident and his uncle’s murder were connected or that the Jalisco Cartel knew

about Lopez-Sanchez, and noted that it was not known why his uncle was harmed aside

from the fact that he was involved with a rival organized crime group.

       The IJ concluded that there was insufficient evidence showing that anyone was

                                              3
interested in persecuting or torturing Lopez-Sanchez. He also rejected Lopez-Sanchez’s

claim that he would be persecuted on account of his membership in a particular social

group – family members of his uncle – because no other family members had been

harmed or threatened. Regarding Lopez-Sanchez’s CAT claim, the IJ stated that he had

not shown that the government would torture him or that it would be aware of harm and

knowingly fail to protect him.

       On appeal, the BIA ruled, for substantially the same reasons stated by the IJ, that

Lopez-Sanchez had not met his burden of proof for the relief he sought. It upheld the IJ’s

determinations that Lopez-Sanchez did not establish past persecution or a well-founded

fear of persecution on account of a protected ground – race, religion, nationality,

membership in a particular social group, or political opinion. See 8 U.S.C. § 1158(b)(1);

8 U.S.C. § 1101(a)(42). 1 The BIA stated that Lopez-Sanchez had not shown a nexus

between his past or feared harm and a protected ground. 2

       The BIA also upheld the denial of CAT relief. It ruled that the IJ did not clearly

err in predicting the likelihood of harm to Lopez-Sanchez, even considering the country




1
 The IJ did not directly address past persecution, but he appears to have stated that, if
Lopez-Sanchez was persecuted, it was not on account of a protected ground. See IJ’s
Dec. at 10.
2
 The IJ also concluded that Lopez-Sanchez’s asylum application was untimely and that
he had not shown that he could not relocate in Mexico or that the government was unable
or unwilling to protect him. The BIA did not reach these issues.

                                              4
conditions. The BIA recognized evidence of corruption and cartel violence in Mexico

but stated that it did not show that Lopez-Sanchez faced an individualized risk of harm. 3

         We have jurisdiction over Lopez-Sanchez’s petition for review pursuant to 8

U.S.C. § 1252(a). We review the BIA’s factual determinations, including whether

Lopez-Sanchez suffered past persecution or has a well-founded fear of persecution on

account of a protected ground, for substantial evidence. See Ndayshimiye v. Att’y Gen.,

557 F.3d 124, 128, 131 (3d Cir. 2009). Under this standard, we uphold such

determinations “unless the record evidence would compel any reasonable factfinder to

conclude to the contrary.” Id. at 128. The same standard applies to factual challenges to

CAT orders. Nasrallah v. Barr, 140 S. Ct. 1683, 1692 (2020).

         Lopez-Sanchez argues that he established past persecution and a well-founded fear

of persecution on account of his membership in the particular social group of family

members of his uncle. He contends that this group is a cognizable particular social

group, that he needed to flee Mexico after he witnessed gang members shoot at his uncle

in 2011, and that he will be persecuted in light of the killing of his uncle in 2019.

         The IJ and the BIA did not address whether family members of Lopez-Sanchez’s

uncle constitutes a cognizable particular social group. It is unnecessary to consider this

question here because substantial evidence supports the determination that Lopez-

Sanchez did not establish that he was or will be harmed on account of his membership in

such a group. See Gomez-Zuluaga v. Att’y Gen., 527 F.3d 330, 340-45 & n.10, 348 (3d


3
    The BIA also upheld the IJ’s denial of voluntary departure. This ruling is not at issue.

                                               5
Cir. 2008) (discussing burden of proof for asylum and withholding of removal and

finding it unnecessary to decide whether a particular social group was cognizable). 4

       Lopez-Sanchez’s testimony supports the conclusion that the Jalisco Cartel appears

to have killed his uncle because he was in a rival drug trafficking organization. There is

no evidence that other family members have been harmed. To the extent Lopez-Sanchez

contends that he is at risk because he was present during the incident in 2011 and was

close with his uncle, as the BIA and the IJ recognized, the record does not reflect that the

2011 incident and 2019 murder were related or that the Jalisco Cartel is interested in him.

The record does not compel a conclusion contrary to that reached by the BIA.

       Lopez-Sanchez also argues that he satisfied his burden of proof for CAT relief.

He asserts that gang members will kill him because they will think he returned to Mexico

for revenge due to his uncle’s murder. The record, however, does not reflect that gang

members know Lopez-Sanchez or compel the conclusion that he will likely be harmed if

removed. See Myrie v. Att’y Gen., 855 F.3d 509, 516 (3d Cir. 2017) (addressing burden

of proof for CAT relief). 5

       No relief is due on Lopez-Sanchez’s additional arguments. He contends that the IJ

did not notify him that corroborating evidence would be required to support his claims,

but the IJ did not reject his claims based on a lack of corroborating evidence. Similarly,


4
 We have, however, encouraged the IJ and BIA to decide the cognizability of a particular
social group before addressing the nexus requirement. Serrano-Alberto v. Att’y Gen.,
859 F.3d 208, 219 n.5 (3d Cir. 2017).
5
 To the extent Lopez-Sanchez states in his brief that he was threatened by the same gang
member who killed his uncle, see Brief at 9, he did not testify to any such threat.
                                             6
Lopez-Sanchez asserts that the IJ and BIA erred in concluding that he was deportable

based on a conviction for driving under the influence, but he was not found removable on

this basis. Insofar as Lopez-Sanchez asserts that the IJ erred in ruling that his asylum

application was untimely, we lack jurisdiction to review this ruling. Tarrawally v.

Ashcroft, 338 F.3d 180, 185 (3d Cir. 2003). To the extent he states that he belongs to

other particular social groups, he has forfeited any issues in this regard by failing to

develop them in his brief. See Barna v. Bd. of Sch. Dirs. of Panther Valley Sch. Dist.,

877 F.3d 136, 145-47 (3d Cir. 2017).

       Accordingly, we will deny the petition for review.




                                              7